PER CURIAM.
Appellants, who were plaintiffs in the trial court, appeal from a summary final judgment in favor of the several defendants, appellees here. We have repeatedly recognized the law applicable to the entry of summary judgments and no useful purpose will be accomplished by repetition here. ( See Connell v. Sledge, 306 So.2d 194 (Fla. 1st DCA 1975), cert. dismissed, 336 So.2d 105 (Fla.1976).
It is noted that . the summary judgment rule, Fla.R.Civ.P. 1.510 provides in material part that “The judgment sought shall be rendered forthwith if the pleadings [etc.] show that there is no genuine issue as to any material fact * * * The relevant word is “material”. Having carefully examined the record and attentively listened to oral argument we reach the inescapable conclusion, as did the trial judge, that there is no issue as to any material fact in this case relative to proximate causative negligence on the part of any of the defendants in the trial court, appellees here. The summary final judgment here appealed was therefore properly entered.
AFFIRMED.
BOYER, C. J., MILLS, J., and DURDEN, J. ROBERT, Associate Judge, concur.